In an action to recover moneys due on two promissory notes, commenced by service of a summons with notice of motion for summary judgment in lieu of a complaint pursuant to CPLR 3213, plaintiff appeals from an order of the Supreme Court, Suffolk County (D’Amaro, J.), entered November 2, 1981, which denied the motion. Order reversed, on the law, with $50 costs and disbursements, motion granted, and matter remitted to Special Term for the purpose of entering an appropriate judgment in favor of plaintiff. The promissory notes at issue contained unequivocal promises by defendants to pay a sum of money to plaintiff. We hold, as a matter of law, that defendants’ *600signatures at the bottom of the notes reflected their intention to be bound by the entire notes, including the promises to pay. Accordingly, summary judgment should have been granted to plaintiff (see Diversified Inds. v Casa del Tesoro Corp., 79 AD2d 534). Titone, J. P., Mangano, Weinstein and Boyers, JJ., concur.